Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS AGREEMENT is by and between MakeMusic, Inc., a Minnesota corporation
(hereinafter called “MakeMusic”), and Karen van Lith (hereinafter called
“Executive”):

RECITALS

1. The following recitals shall be considered a part of this Agreement and
explain the parties’ rights and obligations under this Agreement. Any
interpretation or construction of this Agreement shall be considered in light of
these recitals.

2. Executive desires to be employed by MakeMusic as its Chief Executive Officer
and MakeMusic desires to employ Executive as its Chief Executive Officer on the
terms stated in this Agreement.

3. Executive recognizes, agrees and understands that execution of this Agreement
is an express condition of employment with MakeMusic as its Chief Executive
Officer under the terms of this Agreement.

NOW, THEREFORE, in consideration of MakeMusic employing Executive as its Chief
Executive Officer under this Agreement and/or other benefits now or hereafter
paid or made available to Executive by MakeMusic, Executive and MakeMusic agree
as follows:

ARTICLE I

DEFINITIONS

1.01 Confidential Information. For the purposes of this Agreement, “Confidential
Information” means any information not generally known to the public and
proprietary to MakeMusic and includes, without limitation, trade secrets,
inventions, and information pertaining to research, development, purchasing,
marketing, selling, accounting, licensing, business systems, business
techniques, customer lists, prospective customer lists, price lists, business
strategies and plans, pending patentable materials and/or designs, design
documentation, documentation of meetings, tests and/or test standards, or
manuals whether in document, electronic, computer or other form. For example,
Confidential Information may be contained in MakeMusic’s customer lists,
prospective customer lists, the particular needs and requirements of customers,
the particular needs and requirements of prospective customers, and the identity
of customers or prospective customers. Information shall be treated as
Confidential Information irrespective of its source and any information which is
labeled or marked as being “confidential” or “trade secret” shall be presumed to
be Confidential Information.

1.02 Invention. For purposes of this Agreement, the term “Invention” means
ideas, discoveries, and improvements whether or not shown or described in
writing or reduced to practice and whether patentable or not, relating to any of
MakeMusic’s present or future sales, research, or other business activities, or
reasonably foreseeable business interests of MakeMusic.

 

- 1 -



--------------------------------------------------------------------------------

ARTICLE II

EMPLOYMENT, COMPENSATION AND BENEFITS

2.01 Employment With MakeMusic. Upon execution of this Agreement by both
parties, MakeMusic agrees to employ Executive in the position of Chief Executive
Officer of MakeMusic and Executive accepts such employment with MakeMusic.

2.02 Term. This Agreement and Executive’s employment hereunder shall commence on
June 13, 2011 and terminate when Executive’s employment with MakeMusic is
terminated pursuant to Paragraph 3.01 hereof.

2.03 Duties.

(a) Executive agrees, during her employment, to devote her full time and best
efforts to the business of MakeMusic, including, without limitation, the
performance of those duties and responsibilities reasonably and customarily
associated with her position; provided, however, that Executive’s duties and
responsibilities shall be subject to determination by MakeMusic’s Board of
Directors or its designee. Executive shall be granted such powers and authority
as are reasonably and customarily associated with her position.

(b) Executive shall report to, and at all times shall be subject to the
direction of MakeMusic’s Board of Directors or its designee.

(c) Executive, at all times during her employment with MakeMusic, shall comply
with MakeMusic’s reasonable standards, regulations and policies as determined or
set forth by MakeMusic from time to time and as applicable to executive
employees of MakeMusic.

(d) Executive shall maintain and improve her managerial skills and knowledge of
MakeMusic’s business by attending appropriate conventions and seminars, and
participating in other activities reasonably related thereto. MakeMusic shall
pay and/or reimburse those expenses of Executive, approved by MakeMusic, which
are reasonably related to this subparagraph 2.03(d).

2.04 Outside Activities. MakeMusic acknowledges and agrees that from time to
time Executive may serve as a member of the Board of Directors of one or more
nonprofit entities or businesses other than MakeMusic; provided, however, that
Executive provides MakeMusic’s Board of Directors with information about each
proposed directorship, including time required by such directorship, whether
such directorship may involve conflicts of interest with MakeMusic or their
businesses, the types of risks which such directorship may involve, and any
other factors Executive or MakeMusic’s Board of Directors considers material
respecting such directorship. MakeMusic’s Board of Directors shall promptly
consider all submissions by Executive pursuant to this Paragraph 2.04.
MakeMusic’s Board of Directors may request in good faith that Executive not
accept a particular directorship, or more than a specific number of
directorships, or that Executive resign from a particular directorship, and
Executive agrees to honor all reasonable requests. The parties acknowledge that
Executive’s current board memberships (i.e., Xata and Associated Bank) shall
continue during the term of this Agreement.

 

- 2 -



--------------------------------------------------------------------------------

2.05 Base Salary. Executive’s initial annualized base salary under this
Agreement shall be calculated on the gross amount of $288,000, less required and
authorized withholding and deductions. Executive’s base salary will be paid to
her in accordance with MakeMusic’s normal payroll practices. Future adjustments,
if any, to annual base salary will be determined by MakeMusic. MakeMusic’s Board
of Directors shall review Executive’s performance at least annually and consider
upward adjustment of her overall compensation, including base salary.
Executive’s annual base salary shall never be less than $288,000, unless such
downward adjustment is part of an overall across-the-board reduction in pay for
MakeMusic executives or Executive agrees in writing to such downward adjustment.

2.06 Incentive Compensation. During her employment hereunder, Executive shall be
eligible to earn annual incentive compensation pursuant to then-effective
executive incentive compensation arrangements as determined by MakeMusic’s Board
of Directors. Executive shall have the right to meaningfully participate in the
Board’s development of an appropriate incentive compensation program for
MakeMusic, subject to applicable rules and regulations regarding independent
director oversight of executive compensation. During the 2011 fiscal year,
Executive shall be eligible to participate in the MakeMusic Executive Incentive
Compensation Plan, as amended (the “Executive Incentive Plan”) and shall earn
incentive compensation as follows:

(a) A cash incentive of up to $134,400, which represents 80% of Executive’s
initial base salary, prorated to represent Executive’s eligibility from the
period June 1, 2011 through December 31, 2011. The earned amount and other terms
of Executive’s cash incentive for 2011 will be governed by the Executive
Incentive Plan and the performance objectives and thresholds adopted thereunder
for the 2011 fiscal year, as in effect at the time of execution of this
Agreement and as provided to Executive in advance of execution of this
Agreement. If the earned amount of cash incentive for fiscal 2011 is $92,400 or
less, Executive shall be entitled to receive an additional $42,000. If the
earned amount of cash incentive for fiscal 2011 is more than $92,400, Executive
shall be entitled to receive an additional amount such that the total incentive
paid is equal to the maximum available incentive of $134,400.

(b) A restricted stock award with a maximum value of $134,400, which represents
80% of Executive’s initial base salary, prorated to represent Executive’s
eligibility from the period June 1, 2011 through December 31, 2011. The earned
amount and other terms of Executive’s restricted stock award for 2011 will be
governed by the Executive Incentive Plan, the performance objectives and
thresholds adopted thereunder for the 2011 fiscal year, and the MakeMusic 2003
Equity Incentive Plan, as amended (the “2003 EIP”), each as in effect at the
time of execution of this Agreement and as provided to Executive in advance of
execution of this Agreement.

2.07 Stock Option. On the date Executive’s employment commences hereunder
Executive shall be granted an incentive stock option to purchase 125,000 shares
of common stock pursuant to the 2003 EIP. The option shall have an exercise
price equal to the fair market value of MakeMusic common stock on the date of
the grant, shall expire June 12, 2018 and shall

 

- 3 -



--------------------------------------------------------------------------------

vest as to 2,604 shares on the last day of each month beginning on June 30, 2011
through April 30, 2015, and shall vest as to 2,612 shares on May 31, 2015. The
remaining terms of the option will be governed by the 2003 EIP and the MakeMusic
form of incentive stock option agreement in effect at the date of grant.

2.08 Restricted Stock Award. On the date Executive’s employment commences
hereunder, Executive shall be granted 50,000 shares of restricted stock pursuant
to the 2003 EIP. The restricted stock award will be subject to time-based risks
of forfeiture, which will lapse as to 12,500 shares on the last day of each
fiscal year beginning on December 31, 2011 through December 31, 2014. The
remaining terms of the restricted stock award will be governed by the 2003 EIP
and the MakeMusic form of restricted stock award agreement in effect at the date
of the grant.

2.09 Fringe Benefits From MakeMusic. Executive shall be eligible to participate
in employee benefit plans and programs offered by MakeMusic from time to time,
including, but not limited to, any medical, dental, short-term disability and
life insurance coverage, stock option, or retirement plans, in accordance with
the terms and conditions of those benefit plans and programs and on a basis
consistent with that customarily provided to MakeMusic’s executive employees.

2.10 Paid Time Off. In addition to the foregoing compensation and fringe
benefits, Executive shall be entitled to accrue up to five (5) weeks of paid
time off (PTO) per calendar year (prorated for partial calendar years of
service). Such PTO shall be subject to MakeMusic’s PTO policies as they may
exist from time to time, provided, however, that Executive shall accrue five
days of her 2011 PTO on the first day of her employment, with the remainder
accruing in accordance with this section and MakeMusic’s PTO policies.

2.11 Expenses. During the term of this Agreement, Executive shall be entitled to
prompt reimbursement by MakeMusic for all reasonable, ordinary and necessary
travel, entertainment and other business-related expenses incurred by Executive
(in accordance with the policies and procedures established by MakeMusic for
executive employees from time to time) in the performance of her duties and
responsibilities under this Agreement; provided, however, that Executive shall
properly account for such expenses in accordance with federal, state and local
tax requirements and MakeMusic’s policies and procedures. Requests for expense
reimbursement must be submitted to MakeMusic within sixty (60) days of the
expense being incurred. The parties specifically agree that Executive will be
reimbursed for her attorneys’ fees incurred in connection with the review and
negotiation of this Agreement, provided that such reimbursement shall not exceed
$5,000.

ARTICLE III

TERMINATION

3.01 Events of Termination. Executive’s employment with MakeMusic:

(a) May be terminated by mutual written agreement of MakeMusic and Executive.

 

- 4 -



--------------------------------------------------------------------------------

(b) Shall terminate immediately upon the death of Executive.

(c) May be terminated upon written notice from MakeMusic to Executive for Cause,
which shall mean the following:

(i) Negligent or willful misconduct by Executive with respect to the material
duties, requirements and responsibilities of her employment as contemplated by
this Agreement or as reasonably assigned by MakeMusic’s Board of Directors or
its designee, or Executive’s material breach of any provision of this Agreement
or of the policies, regulations and directives of MakeMusic as in effect from
time to time; provided that, unless such conduct shall otherwise fall within the
definition of Cause hereunder, “negligence or willful misconduct with respect to
the material duties, requirements and responsibilities” and “material breach”
shall include only acts or omissions continued for a period of 10 business days
following the receipt of written notice from the Board to cease and desist (for
these purposes a notice shall be sufficient if it is transmitted by facsimile or
email on behalf of the Board and if it provides a general indication of the
nature of the acts, omissions, breach or breaches);

(ii) Executive has negligently or intentionally engaged in any other conduct
that is materially injurious (or would be reasonably likely to be materially
injurious) to the reputation or business of MakeMusic, including, but not
limited to, professional or personal conduct of Executive which is dishonest,
disloyal, or inconsistent with federal and state laws respecting harassment of,
or discrimination against, one or more of MakeMusic’s employees; or

(iii) Commission by or conviction of Executive of, or a guilty or nolo
contendere plea by Executive with respect to, any crime punishable as a felony.

(d) May be terminated upon 30 days’ written notice from MakeMusic to Executive
without Cause.

(e) May be terminated upon 30 days’ written notice from Executive to MakeMusic
for Good Reason, which shall mean any of the following events without
Executive’s written consent:

(i) a material change in the status, authority or employment responsibilities
held by Executive, including but not limited to a requirement that Executive
report to a corporate officer or employee instead of reporting to the Board;
provided, that for purposes of the foregoing, Executive shall not be considered
to have been assigned employment of lesser responsibility if Executive manages,
has control over, or serves in a similar position with a subsidiary, division or
operating unit of an acquiring entity that generates revenues of comparable
amounts

 

- 5 -



--------------------------------------------------------------------------------

to the revenues generated by MakeMusic before such acquisition, and if Executive
reports, in such position, to a corporate officer at the parent entity rather
than to the Board of the parent entity;

(ii) a reduction of Executive’s annual base salary by more than 10% unless such
reduction is part of a general salary reduction for all employees of similar
rank to Executive;

(iii) the failure by MakeMusic to obtain an assumption of its obligations under
this Agreement by any successor to MakeMusic;

(iv) a material breach of this Agreement by MakeMusic or its successor,
including but not limited to a material failure by MakeMusic to pay Executive’s
base salary or the other compensation described in this Agreement;

(v) the relocation of Executive’s place of employment by more than forty
(40) miles from Executive’s place of employment during the preceding fiscal
year.

Notwithstanding the foregoing, none of the forgoing events shall be considered
“Good Reason” if it occurs in connection with Executive’s death or disability,
provided that MakeMusic has made diligent efforts to reasonably accommodate
Executive’s condition.

Before “Good Reason” has been deemed to have occurred, Executive must give
MakeMusic written notice detailing why Executive believes a Good Reason event
has occurred and such notice must be provided to the Board of MakeMusic within
30 calendar days after Executive’s actual knowledge of the initial occurrence of
such alleged Good Reason event. MakeMusic’s Board shall then have 30 calendar
days after its receipt of written notice to cure the condition cited in the
written notice, and if so cured, “Good Reason” will be deemed not to have
occurred with respect to the condition in question. (For these purposes a notice
shall be sufficient if it is transmitted by facsimile or email on to the Board
and if it provides a general indication of the nature of the acts, omissions,
breach or breaches.)

(f) May be terminated upon 30 days’ written notice from Executive to MakeMusic.

3.02 Compensation Upon Termination of Executive’s Employment. In the event that
Executive’s employment with MakeMusic terminates the following provisions shall
govern as applicable:

(a) If termination occurs pursuant to subparagraph 3.01(a), the agreement of the
parties shall control.

 

- 6 -



--------------------------------------------------------------------------------

(b) If termination occurs pursuant to subparagraph 3.01(b), all benefits and
compensation shall terminate as of the date of Executive’s death.

(c) If the termination occurs pursuant to subparagraphs 3.01 (c) or (f), all
benefits and compensation shall terminate as of the termination date.

(d) If termination occurs pursuant to subparagraph 3.01(d) or (e) all benefits
and compensation shall terminate as of the termination date. In addition,
Executive shall receive cash severance payments equal to twelve (12) months of
Executive’s annual base salary in effect at the time of termination of
employment and the pro-rated value of any incentive compensation earned through
the date of termination. Such payments shall be paid to Executive monthly over
the course of a one-year period, beginning after expiration of any applicable
rescission periods set forth in the required release agreement; provided,
however, that notwithstanding anything in this Agreement to the contrary, if any
of the payments described in this Paragraph 3.02 are subject to the requirements
of Section 409A of the Internal Revenue Code of 1986, as amended (“Code
Section 409A”) and MakeMusic determines that Executive is a “specified employee”
as defined in Code Section 409A as of the date of Executive’s termination of
employment, such payments shall not be paid or commence earlier than the first
day of the seventh month following the date of Executive’s termination of
employment. As a condition to Executive’s receipt of such payments, Executive
shall be required to execute, return, comply with and not rescind a full and
final release of any and all claims in favor of MakeMusic. Such release
agreement shall be prepared by MakeMusic.

(e) All payments made to Executive under this Paragraph 3.02 shall be reduced by
amounts (i) required to be withheld in accordance with federal, state and local
laws and regulations in effect at the time of payment, or (ii) owed to MakeMusic
by Executive for any amounts advanced, loaned or misappropriated. Such offset
shall be made in the manner permitted by and shall be subject to the limitations
of all applicable laws, including but not limited to Code Section 409A, and the
regulations, notices and other guidance of general applicability issued
thereunder.

3.03 Return of MakeMusic Property. In the event of termination of Executive’s
employment, whether voluntary or involuntary, or at any time upon MakeMusic’s
request, all corporate documents, records, files, credit cards, computer disks
and tapes, computer access cards, codes and keys, file access codes and keys,
building and office access cards, codes and keys, materials, equipment and other
property of MakeMusic which is in Executive’s possession shall be returned to
MakeMusic at its principal business office on the date of termination of
Executive’s employment, or within one business day thereafter if such duty to
return property is triggered by MakeMusic’s request or termination of employment
without notice. Executive may copy, at Executive’s expense, documents, records,
materials and information of MakeMusic only with MakeMusic’s express, written
permission.

 

- 7 -



--------------------------------------------------------------------------------

ARTICLE IV

PROTECTION OF TRADE SECRETS AND

CONFIDENTIAL BUSINESS DATA

4.01 Confidential Information. The definition of “Confidential Information” as
set forth in Paragraph 1.01 is not intended to be complete. From time to time
during the term of her employment, Executive may gain access to other
information not generally known to the public and proprietary to MakeMusic
concerning MakeMusic’s business that is of commercial value to MakeMusic, which
information shall be included in the definition under Paragraph 1.01 above, even
though not specifically listed in that Paragraph. The definition of Confidential
Information and the provisions of this Article IV apply to any form in which the
subject information, trade secrets, or data may appear, whether written, oral,
or any other form of recording or storage.

4.02 Maintain in Confidence. Executive shall hold the Confidential Information,
including trade secrets and/or data, in the strictest confidence and will never,
without prior written consent of MakeMusic, directly or indirectly disclose,
assign, transfer or convey such information, or communicate such information to
others or use it for her own or another’s benefit. Without the prior written
consent of MakeMusic, Executive shall not communicate Confidential Information
to a competitor of MakeMusic or any other person or entity, including, but not
limited to, the press, other professionals, corporations, partnerships or the
public, at any time during her employment with MakeMusic or at any time after
her termination of employment with MakeMusic, regardless of the reason for the
Executive’s termination, whether voluntary or involuntary. Executive further
promises and agrees that she will faithfully abide by any rules, policies,
practices or procedures existing or which may be established by MakeMusic for
insuring the confidentiality of the Confidential Information, including, but not
limited to, rules, policies, practices or procedures:

(a) Limiting access to authorized personnel;

(b) Limiting copying of any writing, data or recording;

(c) Requiring storage of property, documents or data in secure facilities
provided by MakeMusic and limiting safe or vault lock combinations or keys to
authorized personnel; and/or

(d) Checkout and return or other procedures promulgated by MakeMusic from time
to time.

4.03 Return of Information. Upon termination of the employer-employee
relationship, whether voluntary or involuntary, or at any time upon MakeMusic’s
request, Executive will return to MakeMusic any and all written or otherwise
recorded form of all Confidential Information (and any copies thereof) in her
possession, custody or control, including, but not limited to, notebooks,
memoranda, specifications, customer lists, prospective or potential customer
lists, or price lists. Executive will not take with her, upon leaving
MakeMusic’s place of business or employment with MakeMusic, any such documents,
data, writings, recordings, or reproduction in any form which may have been
entrusted or obtained by her during the course of her employment or to which she
had access, possession, custody or

 

- 8 -



--------------------------------------------------------------------------------

control, except with MakeMusic’s express, written permission. In the event of
termination of Executive’s employment, whether voluntary or involuntary, or at
any time upon MakeMusic’s request, Executive will deliver to MakeMusic all
Confidential Information in recorded form in her possession, custody or control
and shall also deliver any and all property, devices, parts, mock-ups, and
finished or unfinished machinery or equipment in her possession, custody or
control which belongs to MakeMusic. Executive shall also deliver, upon
termination of her employment, whether voluntary or involuntary, or at any time
upon MakeMusic’s request, all records, drawings, blueprints, notes, notebooks,
memoranda, specifications and documents or dates, in any form, which contain
Confidential Information.

ARTICLE V

COVENANT NOT TO COMPETE

5.01 Noncompete and Nonsolicitation. In exchange for MakeMusic’s covenants under
this Agreement, Executive expressly agrees that, during her employment with
MakeMusic (except on behalf of MakeMusic) and for a period of twelve (12) months
following termination of her employment with MakeMusic, regardless of the party
initiating termination and regardless of the reason for the termination,
Executive shall not, directly or indirectly, acting on behalf of herself,
another business or competitor, without the prior written consent of MakeMusic:

(a) anywhere within the United States (which Executive acknowledges to be
MakeMusic’s trade area), own, manage, operate, control, be employed by, consult
for, participate in, or provide products or services of any kind to, any
business, entity or person that is in competition with MakeMusic or markets,
sells, or provides products or services that are the same as or similar to, or
compete with, products or services offered by MakeMusic at the time;

(b) render any services, advice or counsel as an owner, employee,
representative, agent, independent contractor, consultant or in any other
capacity, for any third party, if the rendering of such services, advice or
counsel involves, may involve, requires or is likely to result in the use or
disclosure by Executive of any Confidential Information;

(c) solicit, contact, take away or interfere with, or attempt to solicit,
contact, take away or interfere with, any of MakeMusic’s customers or potential
customers with whom Executive (or other employees of MakeMusic under her
supervision) had contact during the twelve (12) month period immediately
preceding her termination date, for the purpose of offering to provide or
providing them with any products or services that are the same as or similar to,
or compete with, products or services offered by MakeMusic at the time;

(d) solicit, contact, take away or interfere with, or attempt to solicit,
contact, take away or interfere with, any of MakeMusic’s employees (working with
MakeMusic at that time or at any time in the six months prior to Executive’s
termination date) for the purpose of hiring them as an employee, contractor or
consultant or inducing them to leave their employment with MakeMusic; or

 

- 9 -



--------------------------------------------------------------------------------

(e) solicit, contact, take away or interfere with, or attempt to solicit,
contact, take away or interfere with, any of MakeMusic’s suppliers or vendors
(at that time or at any time in the six months prior to Executive’s termination
date) for the purpose of inducing them to end or alter their relationship with
MakeMusic.

5.02 Understandings. Executive acknowledges and agrees that MakeMusic informed
her that the restrictive covenants contained in this Agreement would be required
as part of the terms and conditions of her employment with MakeMusic, that she
signed and returned this Agreement to MakeMusic prior to commencing employment
with MakeMusic, she has carefully considered the restrictions contained in this
Agreement and that they are reasonable and necessary to protect MakeMusic’s
legitimate business interests, that the restrictions in this Agreement will not
unduly restrict her in securing other employment in the event of her termination
from MakeMusic; and that employment with MakeMusic under the terms of this
Agreement amounts to valuable consideration, to which Executive would not
otherwise be entitled, to support enforcement of the restrictive covenants
contained in this Agreement.

ARTICLE VI

INVENTIONS

6.01 Disclosure. Executive shall promptly and fully disclose to MakeMusic and
will hold in trust for MakeMusic’s sole right and benefit, any Invention which
Executive, during the period of her employment, makes, conceives, or reduces to
practice or causes to be made, conceived, or reduced to practice either alone or
in conjunction with others that:

(a) Relates to any subject matter pertaining to Executive’s employment;

(b) Relates to or is directly or indirectly connected with the business,
products, projects, or Confidential Information of MakeMusic; or

(c) Involves the use of any time, material or facility of MakeMusic.

6.02 Assignment of Ownership. Executive hereby assigns to MakeMusic all of
Executive’s right, title, and interest in and to all such Inventions as
described in Paragraph 6.01 and, upon MakeMusic’s request, Executive shall
execute, verify, and deliver to MakeMusic such documents including, without
limitation, assignments and applications for Letters Patent, and shall perform
such other acts, including, without limitation, appearing as a witness in any
action brought in connection with this Agreement that is necessary to enable
MakeMusic to obtain the sole right, title, and benefit to all such Inventions.

6.03 Excluded Inventions. It is further agreed, and Executive is hereby so
notified, that the above agreement to assign Inventions to MakeMusic does not
apply to any invention for which no equipment, supplies, facility or
Confidential Information of MakeMusic was used, which was developed entirely on
Executive’s own time, and

(a) Which does not relate:

 

- 10 -



--------------------------------------------------------------------------------

(i) Directly to the business of MakeMusic; or

(ii) To MakeMusic’s actual or demonstrably anticipated research or development;
or

(b) Which does not result from any work performed by Executive for MakeMusic.

6.04 Prior Inventions. Attached to this Agreement and initialed by both parties
is a list of all of the Inventions, by description, if any, in which Executive
possesses any right, title, or interest prior to commencement of her employment
with MakeMusic, which are not subject to the terms of this Agreement.

6.05 Specific Performance. Executive expressly acknowledges and agrees that any
violation of any terms of Paragraphs 6.01 or 6.02 may result in the issuance of
a temporary restraining order and/or injunction against Executive to effect
specific performance of the terms of Paragraphs 6.01 or 6.02.

ARTICLE VII

ARBITRATION

7.01 Agreement to Arbitrate. With the exception of MakeMusic’s rights to seek
injunctive relief and/or specific performance in a court of competent
jurisdiction in connection with breaches by Executive of Paragraphs 4.02, 4.03,
5.01 and/or 6.01 or 6.02 of this Agreement, all disputes or claims arising out
of or in any way relating to this Agreement, including the making of this
Agreement, shall be submitted to and determined by final and binding arbitration
before the American Arbitration Association (“AAA”) under the AAA’s National
Rules for the Resolution of Employment Disputes. The award of the arbitrator(s),
or a majority of them, shall be final and judgment upon such award may be
entered in any court of competent jurisdiction. This arbitration provision shall
continue in full force and effect after Executive’s termination of employment
under this Agreement.

7.02 Discovery. In addition to any other procedures provided for under the rules
of the NASD or the AAA, upon written request, each party shall, at least 14 days
prior to the date of any hearing, provide to the opposite party a copy of all
documents relevant to the issues raised by any claim or counterclaim and a list
of all witnesses to be called by that party at the hearing and each party shall
be permitted to take one deposition at least 14 days prior to any hearing.

7.03 Costs. The costs of proceedings under Article VII shall be paid in
accordance with the provisions of Article VIII below.

ARTICLE VIII

CERTAIN MAKEMUSIC REMEDIES; ATTORNEYS’ FEES AND COSTS

8.01 Certain MakeMusic Remedies. The parties acknowledge and agree that
MakeMusic will suffer irreparable harm if Executive breaches Paragraphs 4.02,
4.03, 5.01 and/or 6.01 or 6.02 of this Agreement. Accordingly, MakeMusic shall
be entitled, in addition to any other right and remedy it may have, at law or
equity, to a temporary restraining order and/or

 

- 11 -



--------------------------------------------------------------------------------

injunction, without the posting of a bond or other security, enjoining or
restraining Executive from any violation of such Paragraphs, and Executive
hereby consents to MakeMusic’s right to seek the issuance of such injunction.

8.02 Payment of Fees and Expenses. If any party initiates or becomes a party to
a formal proceeding in law or equity, or under Article VII, involving this
Agreement, and if either party obtains a substantial portion of the relief
requested by that party (the “prevailing party”), then the non-prevailing party
shall pay all of its and the prevailing party’s reasonable costs and expenses,
including reasonable attorneys’ fees and expenses, incurred with respect to such
proceeding. If neither party obtains a substantial portion of the relief
requested each shall bear its/her own expenses.

ARTICLE IX

INDEMNIFICATION

9.01 Indemnification. As to acts or omissions of Executive which are within the
scope of Executive’s authority as an officer, director, or employee of MakeMusic
and/or any affiliate of MakeMusic, MakeMusic shall indemnify Executive, and her
legal representatives and heirs, to the maximum extent permitted by Section 521
of the Minnesota Business Corporation Act.

ARTICLE X

MISCELLANEOUS

10.01 Survival of Provisions. The parties agree that Articles I, IV – X of this
Agreement shall survive termination of this Agreement and termination of
Executive’s employment for any reason.

10.02 Notification of Restrictive Covenants. Executive authorizes MakeMusic to
notify third parties (including, but not limited, MakeMusic’s customers and
competitors) of the terms of Articles I, IV-VI of this Agreement and the
Executive’s responsibilities hereunder.

10.03 No Conflicting Obligations/Others’ Confidential Information. Executive
represents and warrants to MakeMusic that she is not under, or bound to be under
in the future, any obligation to any person or entity that is or would be
inconsistent or in conflict with her employment with MakeMusic, including but
not limited to any duties owed to any former employer not to compete. If
Executive possesses any information that she knows or should know is considered
by any third party, such as a former employer of Executive’s, to be
confidential, trade secret, or otherwise proprietary, Executive shall not
disclose such information to MakeMusic or use such information to benefit
MakeMusic in any way.

10.04 Severability. If a court or arbitrator(s) rules that any part of this
Agreement is not enforceable, that part may be modified by the court to make it
enforceable to the maximum extent possible. If the part cannot be so modified,
that part may be severed and the other parts of the Agreement shall remain
enforceable.

 

- 12 -



--------------------------------------------------------------------------------

10.05 Governing Law. This Agreement shall be governed according to the laws of
the State of Minnesota.

10.06 Successors. This Agreement is personal to Executive and Executive may not
assign or transfer any part of her rights or duties hereunder, or any
compensation due to her hereunder, to any other person. This Agreement may be
assigned by MakeMusic. This Agreement is binding on any successors or assigns of
MakeMusic.

10.07 Waiver. The waiver by any party of the breach or nonperformance of any
provision of this Agreement by any other party will not operate or be construed
as a waiver of any future breach or nonperformance under any provision of this
Agreement or any similar agreement with any other employee.

10.08 Notices. Any and all notices referred to herein shall be deemed properly
given only if in writing and delivered personally or sent postage prepaid, by
certified mail, return receipt requested, as follows:

(a) To MakeMusic by notice to MakeMusic’s Board of Directors; Attention: Chair
of the Board.

(b) To Executive at her home address as it then appears on the records of
MakeMusic, it being the duty of the Executive to keep MakeMusic informed of her
current home address at all times.

The date on which notice to MakeMusic or Executive shall be deemed to have been
given if mailed as provided above shall be the date on the certified mail return
receipt. Personal delivery to Executive shall be deemed to have occurred on the
date notice was delivered to Executive personally, or deposited in a mail box or
slot at Executive’s residence by a representative of MakeMusic or any messenger
or delivery service.

10.09 Modification. This Agreement sets forth the entire understandings and
agreements between the parties and is the complete and exclusive statement of
the terms and conditions thereof, that there are no other written or oral
agreements in regard to the subject matter of this Agreement other than those
agreements, plans, programs and policies expressly referred to herein. This
Agreement shall not be changed or modified except by a written document signed
by the parties hereto.

10.10 Code Section 409A. Notwithstanding anything in this Agreement to the
contrary, MakeMusic expressly reserves the right to amend this Agreement without
Executive’s consent to the extent necessary to comply with Code Section 409A, as
it may be amended from time to time, and the regulations, notices and other
guidance of general applicability issued thereunder.

10.11 Counterparts. This Agreement maybe executed by facsimile transmission and
in counterparts, each of which shall be deemed an original and all of which
shall constitute one instrument.

 

- 13 -



--------------------------------------------------------------------------------

10.12 No Strict Construction. The language used in this Agreement will be deemed
to be chosen by MakeMusic and Executive to express their mutual intent. No rule
of law or contract interpretation that provides that in the case of ambiguity or
uncertainty a provision should be construed against the draftsman will be
applied against any party hereto.

[Signature page follows.]

 

- 14 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed and delivered this Employment
Agreement effective as of the date first above written.

 

EXECUTIVE

/s/ Karen van Lith

Karen van Lith MAKEMUSIC, INC.

/s/ Robert Morrison

Robert Morrison

Chair of the Board

 

- 15 -



--------------------------------------------------------------------------------

INVENTIONS AND DEVELOPMENTS PRIOR TO EMPLOYMENT WITH MAKEMUSIC, INC.

In the space provided below, please disclose and identify all of the Inventions
in which Executive currently possess any right, title, or interest and which
Executive believe are not subject to the terms and conditions of the attached
Agreement.

If none, please write NONE.*

Executive preserves any and all intellectual property she possessed immediately
prior to executing the Agreement, which intellectual property in no way relates
to MakeMusic. MakeMusic acknowledges that nothing contained in the Agreement is
intended to make claim upon Executive’s preserved, pre-existing intellectual
property rights.

I verify that the information I have written above is truthful and complete.

 

Date:  

June 13, 2011

     Signed:   

/s/    Karen van Lith

          Karen van Lith

 

     Acknowledged:           Date:   

June 13, 2011

      MAKEMUSIC, INC.         

/s/    Robert Morrison

         Robert Morrison          Chair of the Board

 

- 16 -